Case: 21-51161         Document: 00516488326          Page: 1   Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                 September 28, 2022
                                      No. 21-51161
                                                                     Lyle W. Cayce
                                    Summary Calendar                      Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                            versus

   Joel Juarez,

                                                            Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 7:21-CR-119-1


   Before Jones, Haynes, and Oldham, Circuit Judges.†
   Per Curiam:*
          Joel Juarez pleaded guilty to possession with intent to distribute
   methamphetamine and was sentenced to 168 months imprisonment. On
   appeal, he contends that the district court erred in applying a two-level



          †
              Judge Haynes concurs in the judgment.
          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51161       Document: 00516488326           Page: 2   Date Filed: 09/28/2022




                                      No. 21-51161


   enhancement under U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous
   weapon.
            “The district court’s determination that § 2D1.1(b)(1) applies is a
   factual finding reviewed for clear error.” United States v. Ruiz, 621 F.3d 390,
   396 (5th Cir. 2010). There is no clear error if a factual finding is plausible in
   light of the entire record. United States v. Castro, 843 F.3d 608, 612 (5th Cir.
   2016).
            The Sentencing Guidelines provide that a defendant’s offense level is
   increased by two levels “[i]f a dangerous weapon (including a firearm) was
   possessed.” § 2D1.1(b)(1). This enhancement applies if the Government
   demonstrates that “a temporal and spatial relation existed between the
   weapon, the drug trafficking activity, and the defendant.” United States v.
   Guidry, 960 F.3d 676, 683 (5th Cir. 2020) (quotation omitted). “Once the
   Government has met its burden, the defendant can only avoid the
   enhancement by showing that it was clearly improbable that the weapon was
   connected with the offense.” United States v. King, 773 F.3d 48, 53 (5th Cir.
   2014) (quotation omitted).
            The district court did not clearly err. Juarez admitted to possessing a
   firearm and acknowledged he was selling methamphetamine almost every
   day for months. Moreover, his belief that he had the firearm with him when
   he was arrested or that it was in his vehicle supports the inference that he was
   in the habit of bringing the firearm with him when he was selling drugs. The
   district court’s determination is further supported by the fact that guns are
   tools of the drug trade and that when the police searched Juarez’s residence,
   they found a handgun magazine, glass smoking pipes, and a clear plastic bag
   with residue. It is of no moment that the firearm was not found. See United
   States v. Marquez, 685 F.3d 501, 505, 507–08 (5th Cir. 2012) (affirming a two-




                                           2
Case: 21-51161     Document: 00516488326          Page: 3   Date Filed: 09/28/2022




                                   No. 21-51161


   level increase under § 2D1.1(b)(1) even though the firearm was never found);
   United States v. Ogbonna, 184 F.3d 447, 450 (5th Cir. 1999) (same).
         Finally, Juarez never attempts to satisfy his “reciprocal burden” of
   showing that any connection between the gun and the offense was “clearly
   improbable.” United States v. Guidry, 960 F.3d 676, 683 (5th Cir. 2020).
         AFFIRMED.




                                        3